Citation Nr: 0836121	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had 20 years of active duty service (including a 
period or periods of service in Vietnam) ending with his 
retirement in June 1977.  He died in October 1994.  The 
appellant is advancing her appeal as the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in October 2007 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue on appeal was originally scheduled for a Board 
hearing at the RO (Travel Board).  The appellant failed to 
appear for her scheduled hearing in April 2005.


FINDINGS OF FACT

1.  The veteran died in October 1994; the death certificate 
lists the immediate cause of death as respiratory arrest due 
to acute on chronic renal failure due to malignant ascites 
due to malignant melanoma, with central nervous system 
metastases as a significant condition contributing to death 
but not related to the immediate cause of death.

2.  At the time of the veteran's death, service connection 
was not in effect for respiratory arrest, chronic renal 
failure, malignant ascites, malignant melanoma, and central 
nervous system metastases

3.  At the time of the veteran's death, service connection 
was in effect for left hip degenerative arthritis and 
bilateral high frequency hearing loss.

4.  Malignant melanoma was not manifested during the 
veteran's service or for many years thereafter, not was the 
veteran's malignant melanoma otherwise causally related to 
service, including exposure to herbicides and/or sun 
exposure.  

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by a disability incurred 
in by his active-duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO also provided the 
appellant with additional notice in November 2007.  The 
notification also substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The appeal was subsequently readjudicated by the RO.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.

In the instant case, the appellant was informed of the 
evidence and information required to substantiate a DIC 
claim, but it does not appear that she was informed in 
writing of the disabilities for which service connection had 
been established at the time of death.  However, the Board 
finds no resulting prejudice to the appellant.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir 2007).  The 
appellant has never contended that either of the veteran's 
two service-connected disabilities (arthritis of the left hip 
and bilateral hearing loss) caused or contributed to his 
death.  Moreover, the record does not suggest that either of 
these disabilities played any role in the veteran's death.  
Any error in complying with Hupp was harmless error under the 
facts of this case and no useful purpose would be served by 
delaying appellate review for issuance of further VCAA notice 
to comply with Hupp.  

The appellant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  

Duty to Assist

VA has obtained service treatment records, VA and private 
medical records, and a medical opinion.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.      

Analysis

As noted above, the veteran died in October 1994.  The death 
certificate lists the immediate cause of death as respiratory 
arrest due to acute on chronic renal failure due to malignant 
ascites due to malignant melanoma, with central nervous 
system metastases as a significant condition contributing to 
death but not related to the immediate cause of death.  At 
the time of the veteran's death, service connection was not 
in effect for respiratory arrest, chronic renal failure, 
malignant ascites, malignant melanoma, and central nervous 
system metastases; however, service connection was in effect 
for left hip degenerative arthritis and bilateral high 
frequency hearing loss.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  
Evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  A service-connected disability is the principal cause 
of death when that disability, either singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death must be causally connected to 
death and must have substantially or materially contributed 
to death; combined to cause death; or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Board notes here that skin cancer is not on the list of 
diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  More importantly, VA has also specifically 
determined that skin cancer (of the melanoma, basal, and 
squamous cell type) is not associated with exposure to 
herbicide agent for purposes of the presumption, providing 
more evidence against the claim.  See 72 Fed. Reg. 32,395 
(June 12, 2007) (emphasis added).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides is 
not for application in this case.

Nevertheless, if the claimed disease is not one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e), but 
exposure to an herbicide is presumed or proven by the 
evidence, as is the case here, the claimant may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) at least 
theoretically, by submitting medical evidence of a nexus 
between the disease and exposure to herbicides during 
military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  The Court has specifically held that the 
provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Turning to the evidence, service treatment records are silent 
for any complaints of, treatments for, and diagnoses of 
respiratory arrest, chronic renal failure, malignant ascites, 
malignant melanoma, and central nervous system metastases.  
Various reports of medical history from October 1959 to April 
1977 show that lungs and chest, and genitourinary system were 
clinically evaluated as normal; and there were no indications 
of central nervous system metastases.  The Board notes that 
various reports of medical examination from October 1959 to 
October 1963 and April 1977 show that the veteran's abdomen 
was clinically evaluated as normal.  However, reports of 
medical examination from January 1966 to January 1973 show 
that the veteran's abdomen was clinically evaluated as 
abnormal; nevertheless, it was noted that the veteran had an 
appendectomy scar.  There were no indications of malignant 
ascites.  

Additionally, in reports of medical examination in October 
1959 to April 1975 the veteran's skin was clinically 
evaluated as normal.  But, by report of medical examination 
in April 1977, the veteran's skin was clinically evaluated as 
abnormal.  While multiple lipomatosis abdomen was noted, 
there were no malignant ascites and malignant melanoma noted.  
Also, while the veteran was seen for abscess in July 1964 and 
epidermoid cyst in November 1969, again, no malignant 
melanoma was noted.      

In reports of medical history from January 1960 to April 
1977, the veteran checked the appropriate boxes to deny 
shortness of breath and stomach trouble, and did not indicate 
chronic renal failure, malignant melanoma and central nervous 
system metastases.  On reports of medical history September 
1969 to April 1977, the veteran marked the appropriate box to 
deny skin diseases.  

On a January 1976 dental patient history, the veteran circled 
the appropriate boxes to indicate that he did not have any 
kidney disease, lung disease, and stomach trouble.  Moreover, 
when asked if he ever had any x-ray treatments for a tumor or 
skin disease, the veteran circled the word, "no."    

The Board notes that post service treatment records 
concerning malignant melanoma and ascites appear to be from 
approximately August 1994, which is 17 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
concludes that none of the disorders which caused the 
veteran's death were manifested during service or for many 
years after service.  

Nevertheless, the appellant maintains that the veteran's 
malignant melanoma was due to exposure to Agent Orange and 
the sun while the veteran was stationed in Vietnam.  In 
support of her claim, she has submitted a January 2004 
internet article entitled "Military concedes toxic chemical 
increases risk of illness."  Highlighted was that an 
"ongoing study of 2,000 Vietnam veterans shows for the first 
time an elevated risk of melanoma, the deadliest form of skin 
cancer."    

There is also a medical opinion of record suggesting a link 
between the veteran's malignant melanoma and his exposure to 
herbicides and/or sun exposure.  In this regard, after review 
of the entire claims file, a VA examiner in April 2008 opined 
that it was at least as likely as not that the veteran's 
malignant melanoma was related to the veteran's active-duty 
service or a result of exposure to Agent Orange and sunshine 
while deployed in Vietnam.  The VA examiner cited the 2004 
study submitted by the appellant referring to Operation Ranch 
Hand in which the incidence of melanoma . . . was increased 
among white Ranch Hand veterans relative to national rates.  
He continued quoting that among veterans who spent at most 2 
years in Southeast Asia, the risk of melanoma was increased 
in the highest dioxin exposure category, and that the results 
appeared consistent with an association between cancer and 
dioxin exposure.  The VA examiner then cited a 2006 update 
noting that Air Force studies show an association between 
serum levels of dioxin with incidence of melanoma, and the 
mortality study showed a somewhat higher incidence of 
melanoma deaths in Vietnam veterans.  The VA examiner 
continued that an Australian study of Vietnam veterans show 
an increase in the incidence of melanoma, but the mortality 
was primarily in the Navy where there was greater exposure to 
the sun.     

The April 2008 opinion is certainly competent evidence of 
causation and must be considered.  However, where the record 
shows a divergence in the medical findings, the Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).   In view of the foregoing, the 
Board finds that the April 2001 and August 2004 VA opinions 
are more probative than the other opinions combined because 
they were based on a full review of the veteran's claims 
file.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").

The April 2008 medical opinion appears to reach a conclusion 
as to a link between the veteran's melanoma and herbicide 
and/or sun exposure based on a review of statistical findings 
in certain medical studies.  The Board notes here that the 
veteran served in the Army whereas studies cited by the April 
2008 examiner appear to have involved Air Force personnel who 
participated in Operation Ranch Hand (the spraying of 
herbicides) or the Navy.  However, regardless of this aspect 
of the studies cited by the examiner, the examiner's 
conclusion appears to be inconsistent with the conclusion of 
VA's Secretary as set forth in 72 Fed. Reg. 32,395 (June 12, 
2007).  VA has specifically determined (based on available 
evidence from National Academy of Sciences reports) that 
based on sound medical and scientific evidence there is no 
positive association between exposure to herbicides and 
melanoma.  

The Board is presented with a positive opinion as to 
causation from one examiner based on his review and 
interpretation of several statistical studies.  However, the 
Board is unable to conclude that this one opinion is entitled 
to more weight than the findings of VA's Secretary based on 
ongoing review of National Academy of Sciences reports.  The 
National Academy of Sciences review of the scientific 
evidence concerning an association between exposure to 
herbicides and various disorders is a more comprehensive 
study mandated by Congress.  The Board notes here that if 
VA's Secretary was to determine that the credible evidence 
for an association between a disorder and herbicide exposure 
was equal to or outweighed the evidence against, then by law 
VA would be required to establish a presumption.  If follows 
that since VA has not determined that a presumption is 
warranted for melanoma, there has been a finding that the 
preponderance of the credible evidence is against such a 
causal association. 

Under the circumstances, the Board is unable to find that the 
veteran's melanoma was causally related to his exposure to 
herbicides.  The Board also finds that the April 2008 opinion 
regarding sun exposure is not persuasive.  The examiner's 
opinion appears to be based only on statistical studies 
regarding risk factors with sun exposure.  The Board 
acknowledges that there are recognized risk factors for a 
number of diseases and disorders, but risk factors alone 
cannot substitute for an adequate clinical basis or medical 
rationale for an etiology opinion regarding a particular 
disorder and a particular individual.  




ORDER

Entitlement to service connection for the veteran's cause of 
death is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


